Name: Commission Regulation (EEC) No 1996/87 of 7 July 1987 fixing until the end of the 1987/88 marketing year the minimum purchase price for lemons delivered to the industry and the amount of financial compensation payable after their processing
 Type: Regulation
 Subject Matter: prices;  civil law;  food technology
 Date Published: nan

 8 . 7 . 87 Official Journal of the European Communities No L 188/27 COMMISSION REGULATION (EEC) No 1996/87 of 7 July 1987 fixing until the end of the 1987/88 marketing year the minimum purchase price for lemons delivered to the industry and the amount of financial compensation payable after their processing December 1985 less the difference between, on the one hand the common minimum price and, on the other, the minimum prices applicable, as the case may be, in Spain and Portugal ; Whereas, because of the late publication of the amounts of the minimum price and financial compensation, the interested parties have been unable to conclude contracts for the first part of the 1987/88 marketing year by the specified time ; whereas the dates specified in Commis ­ sion Regulation (EEC) No 1562/85 (*), as last amended by Regulation (EEC) No 1715/86 (*), should therefore be waived ; Whereas, pursuant to Article 11 of Regulation (EEC) No 1562/85, the event creating entitlement in the case of lemons sent for processing in the period from 1 June to 30 November is deemed to occur on 1 June and the conversion rate applying to the minimum price is the representative rate also valid on 1 June ; Whereas the conversion rates to be applied in agriculture in respect of fruit and vegetables have been adjusted with effect from 1 July 1987 ; whereas for economic reasons, these adjusted rates should be applied for the 1987/88 marketing year ; whereas, for this purpose, the date of 1 June referred to above should be carried forward to 1 July ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/77 of 17 May 1977 laying down special measures to promote the marketing of lemon products ('), as last amended by Regulation (EEC) No 1353/86 (2), and in particular Article 3 thereof, Whereas, under Article 1 (3) of Regulation (EEC) No 1035/77, the minimum price which processors must pay to the producer is derived from the purchase price for class II plus 5 % of the basic price ; whereas, to simplify matters, this calculation should be based on the average basic and purchase prices fixed for the 1987/88 year by Council Regulation (EEC) No 1927/87 (3) ; Whereas, under Article 2 of Regulation (EEC) No 1035/77, financial compensation cannot exceed the difference between the minimum purchase price referred to in Article 1 of the said Regulation and the prices obtained for the basic products in producer third coun ­ tries ; whereas, for the purposes of calculating this compensation and with a view to encouraging optimum marketing of lemon products, it would seem advisable to apply the full difference between these prices ; Whereas for the present marketing year the minimum purchase price for lemons and the amount of financial compensation have been fixed until 30. June by Commis ­ sion Regulation (EEC) No 1736/87 (4) ; whereas the infor ­ mation now available allows these prices to be fixed up to the end of the marketing year of this product ; Whereas Articles 119 (2) and 305 (2) of the Act of Acces ­ sion provide that, from the first move towards alignment, the minimum prices applicable, as the case may be, in Spain and Portugal are to be aligned on the common minimum price in accordance with the mechanism provided for in Articles 70 and 238 of the said Act and the financial compensation applicable in Spain and Portugal respectively at each move towards alignment is to be that of the Community as constituted at 31 HAS ADOPTED THIS REGULATION : Article 1 1 . The minimum price referred to in Article 1 (3) of Regulation (EEC) No 1035/77 for the 1987/88 marketing year shall be as follows : (ECU/100 kg net) Spain Portugal Other Member States 12,36 12,81 19,53 2. The minimum price shall be in respect of products ex-producer's packaging station . ( ¢) OJ No L 125, 19 . 5 . 1977, p. 3 . (2) OJ No L 119, 8 . 5 . 1986, p. 53 . (3) OJ No L 183, 3 . 7 . 1987. (4) OJ No L 163, 23 . 6 . 1987, p. 42. O OJ No L 152, 11 . 6. 1985, p. 5 . O OJ No L 149, 3 . 6. 1986, p. 19 . No L 188/28 Official Journal of the European Communities 8 . 7. 87 Article 2 The amount of the financial compensation referred to in Article 2 of Regulation (EEC) No 1035/77 for the 1987/88 marketing year shall be as follows : (ECU/100 kg net) Spain Portugal Other Member States 4,51 4,96 U,68 July for contracts in respect of the first part of the 1987/88 marketing year that are carried out after 30 June 1987. 2. The competent authorities designated by the Member States shall ensure that the minimum prices set out in contracts concluded before 1 July 1987 and not carried out by 30 June 1987 are adjusted in accordance with paragraph 1 . 3 . Applications for financial compensation within the meaning of Article 13 ( 1 ) of Regulation (EEC) No 1562/85 must, in the case of lemons from the 1987/88 marketing year, distinguish the quantities sent for proces ­ sing before 1 July 1987 from those sent for processing after that date. Article 3 1 . Notwithstanding Article 7 ( 1 ) of Regulation (EEC) No 1562/85, contracts for the first part of the 1987/88 marketing year may be concluded until 31 July 1987. 2. Notwithstanding Article 7 (2) of Regulation (EEC) No 1562/85, supplementary agreements to the contracts referred to in paragraph 1 may be concluded until 30 September 1987. Article 4 1 . By way of derogation from Article 11 ( 1 ) and (2) of Regulation (EEC) No 1562/85, '1 June' is replaced by '1 Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 1987. For the Commission Frans ANDRIESSEN  Vice-President